            Case 2:21-cv-00386-WB Document 7 Filed 02/11/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ROLAND GRAHAM,                                :
    Plaintiff,                                :
                                              :
       v.                                     :       CIVIL ACTION NO. 21-CV-0386
                                              :
DOUGLAS P. EARL, et al.                       :
    Defendants.                               :

                                             ORDER

       AND NOW, this 11th day of February, 2021, upon consideration of Roland Graham’s

Motion to Proceed In Forma Pauperis (ECF No. 1), Prisoner Trust Fund Account Statement

(ECF No. 3), and pro se Complaint (ECF No. 2), it is ORDERED that:

       1.      Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2.      Roland Graham, #1140023, shall pay the full filing fee of $350 in installments,

pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case. The Court directs the

Warden of the Philadelphia Industrial Correctional Facility or other appropriate official to assess

an initial filing fee of 20% of the greater of (a) the average monthly deposits to Graham’s inmate

account; or (b) the average monthly balance in Graham’s inmate account for the six-month

period immediately preceding the filing of this case. The Warden or other appropriate official

shall calculate, collect, and forward the initial payment assessed pursuant to this Order to the

Court with a reference to the docket number for this case. In each succeeding month when the

amount in Graham’s inmate trust fund account exceeds $10.00, the Warden or other appropriate

official shall forward payments to the Clerk of Court equaling 20% of the preceding month’s

income credited to Graham’s inmate account until the fees are paid. Each payment shall refer to

the docket number for this case.
            Case 2:21-cv-00386-WB Document 7 Filed 02/11/21 Page 2 of 2




       3.      The Clerk of Court is directed to SEND a copy of this Order to the

Warden of the Philadelphia Industrial Correctional Facility.

       4.      The Complaint is DEEMED filed.

       5.      Graham’s federal claims are DISMISSED WITH PREJUDICE for failure to

state a claim, pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). Graham’s state law claims are

DISMISSED WITHOUT PREJUDICE for lack of subject matter jurisdiction.

       6.      Graham is not granted leave to file an amended complaint in this matter.

       7.      The Clerk of Court shall CLOSE this case.

                                             BY THE COURT:

                                             /s/Wendy Beetlestone, J.

                                             WENDY BEETLESTONE, J.
